department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number department of the treasury internal_revenue_service cincinnati oh legend b date of formation c state dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on b in c as membership_organization your bylaws indicate that only individuals can be members and not entities members must be approved by your board_of directors or its designee membership is comprised of business owners and professionals from a broad variety of companies and industries you described your activities as holding monthly meetings to introduce members and their guests in order to foster future business relationships at each meeting two members get to explain their businesses to the attendees and describe the prime prospects that they request as referrals from the audience there is informal networking during the meetings where members introduce themselves to other members you have a quarterly speaker to update the members and their guests on business and cultural issues in the metro area members and guests are predominantly small_business owners or managers as such they are decision-makers for their enterprises and seek like-minded contacts that may become vendors customers strategic partners or sources to refer new business your member handbook states that you are a business-to-business networking group serving your local community you indicated that members diligently seek out other members to meet with one-on-one when it appears that a mutual relationship may develop that will result in introductions to new prospects and the opportunity to act as a referral source members can also pay an additional fee to present their business proposition at a monthly meeting within months and at least every months thereafter the common business_interest amongst your members is to grow their businesses by nurturing relationships with fellow members who may become referral resources and or provide introductions to prospects and potential referral sources you are supported by due and assessments of your members law sec_501 of the code exempts from federal_income_tax business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues whether or not administering a pension fund for football players which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 states activities must be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons revrul_59_391 1959_2_cb_151 describes an association organized for the mutual exchange of business information among its members to facilitate the making of business contacts for its members to encourage all types of trade expansion for the benefit of its members and to encourage better business relations among its members the bylaws state membership shall be composed of persons each representing a different trade and no member shall be in competition with another each member submits a list of business acquaintances and agrees to furnish to other members letters of introduction to such acquaintances the members of the association have no common business_interest other than a mutual desire to increase their individual sales the organization's activities are not directed to the improvement of business conditions of one or more lines of business but rather to the promotion of the private interests of its members which membership is limited by the organization's bylaws to one representative from each line_of_business accordingly the association is not a business league within the intendment of sec_501 of the code revrul_67_77 1967_1_cb_138 states a business league's activities must be directed to the improvement of business conditions for all the individuals engaged in that trade or occupation and not to the performance of particular services for individuals thus an association of dealers selling a particular make of automobile that engages in financing general advertising campaigns to promote the sale of that make is not exempt because it is not promoting a line_of_business ie the automotive industry as a whole but performing particular services for its members revrul_73_411 1973_2_cb_180 states a shopping center merchants' association whose membership is restricted to and required of the tenants of a one owner shopping center and their common lessor does not direct its activities to the improvement of business conditions of one or more lines of business the activities of organization are directed to promoting the general business interests of its members and the organization performs particular services for its members application of law you are not described in sec_501 of the code and sec_1_501_c_6_-1 because you are not formed to promote the common business interests of a particular industry or trade you are also not formed for the improvement of one or more lines of business rather you are formed to benefit your members’ business interests letter rev catalog number 47628k you are similar to the organization described in revrul_59_391 because you are operated primarily to aid your members in their individual business endeavors much like that ruling your membership is comprised of various persons each representing a different trade business occupation or profession your activities are not directed toward the improvement of one or more lines of business but rather to the promotion of the private interests of your members accordingly you do not qualify for exemption under sec_501 of the code similar to the organizations described in revrul_67_77 and your activities are not directed toward improvements in any particular line_of_business instead you provide a service for your members specifically you provide your members with networking and business promotion opportunities your meetings focus on networking and referrals and generating business leads for members not on improving business conditions as you are serving the private interests of your members rather than an industry as a whole you do not qualify as a business league within sec_501 of the code your position you assert that revrul_59_391 is not applicable to you because only individuals are accepted as members there is no restriction that prohibits membership by a competitor to an existing member and members do not furnish other members with a list of business acquaintances instead you are an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit you also state that members share in regularly scheduled presentations by non-member speakers on business topics and information valuable to members’ businesses you said your activities are directed to the improvement of business conditions for many different lines of business our response to your position your activities include networking referrals and fostering future business relationships limiting your membership to just individuals does not distinguish from revrul_59_391 although your members do not exchange a list you do exchange referrals verbally between members in fact you indicated that members diligently seek out members to meet with one-on-one when it appears that a mutual relationship may develop that will result in introductions to new prospects and the opportunity to act as a referral resource although you provide presentations by non-member speakers on business topics and information valuable to members’ businesses this is not your primary activity your members have no common business_interest other than a mutual desire to increase their individual sales through their businesses therefore your activities are serving the private interests of your members and not providing for the improvement of overall business conditions in your community conclusion your activities are directed toward the improvement of your members' businesses which furthers their private interests and does not contribute to the improvement of business conditions of one or more lines of business as described in sec_501 of the code accordingly you do not qualify for exemption as an organization described in sec_501 and you must file income_tax returns if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include letter rev catalog number 47628k your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e e e e e e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47628k where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
